NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NOS. A-1170-20
                                                                    A-1832-20

ARMEN KARAKHANIAN,

          Plaintiff-Appellant,

v.

NATALIA SHCHUKO,

     Defendant-Respondent.
_________________________

                   Submitted April 25, 2022 – Decided August 12, 2022

                   Before Judges Sumners and Petrillo.

                   On appeal from the Superior Court of New Jersey,
                   Chancery Division, Family Part, Morris County,
                   Docket No. FM-14-0059-15.

                   Previte Nachlinger, PC, attorneys for appellant
                   (Thomas J. Bean, on the brief).

                   Natalia Shchuko, respondent pro se.

PER CURIAM

          Plaintiff Armen Karakhanian appeals from the Family Part's November
12, 2020 amended final judgment of divorce (AFJOD) and the February 8, 2021

order denying his reconsideration motion seeking to vacate certain provisions of

the AFJOD. On appeal, he challenges the trial court's rulings regarding child

support, alimony, reimbursement alimony, and Mallamo1 credits. We affirm in

part and reverse and remand in part.

                                         I

       Having been married for about ten years with an almost four-year-old son

from the union, plaintiff filed for divorce alleging extreme cruelty. He further

alleged defendant planned to leave him, kidnap their son, and fabricate grounds

for a divorce to avoid enforcement of the parties' premarital agreement.

Defendant counterclaimed for irreconcilable differences.

       During their marriage, plaintiff worked as a chiropractor while defendant

was a stay-at-home mother before becoming a certified public accountant

(CPA). At some point, plaintiff developed carpal tunnel syndrome and ceased

his chiropractic practice. Plaintiff has been the parent of primary residence since

the parties separated. In pre-trial rulings, plaintiff was ordered to pay $4000 per

month in unallocated pendente lite support to defendant, subject to reallocation

at the final hearing.


1
    Mallamo v. Mallamo, 280 N.J. Super. 8 (App. Div. 1995).
                                                                             A-1170-20
                                        2
      On November 2, 2020, following a two-day trial where the parties were

self-represented, the court issued a final judgment of divorce (FJOD) and

equitable distribution with a statement of reasons ("written decision") ordering

the dissolution of the marriage and resolving issues of custody, parenting ti me,

alimony, child support, and credits concerning pendente lite support obligations.

Due to "typographical errors that made the [o]rder inconsistent with the [c]ourt's

findings at trial," the court entered an AFJOD and with a written decision on

November 12. We limit our discussion of the court's ruling to the issues raised

on appeal.

      Defendant sought limited duration alimony of $1800 per month for ten

years, totaling $216,000. The court disagreed. Based upon the factors set forth

in N.J.S.A. 2A:34-23(b) and -23(c), the testimony of the parties, pendente lite

support already paid, and documentary evidence, the court awarded defendant a

limited duration monthly alimony award of $2000 for eight years, totaling

$192,000.

      As for child support, the court considered "the . . . support guidelines . . .

based on the parties' imputed incomes . . . plus defendant's receipt of spousal

support," determining "plaintiff would be responsible for $114 per week in child

support." Because "the parties' income exceed[ed] the maximum income for the


                                                                             A-1170-20
                                         3
guidelines but only due to the . . . imputation of income, the [c]ourt [determined]

that an upward adjustment of the child support guidelines [was] not equitable or

necessary." Plaintiff was ordered to pay $3363 in expert fees in addition to the

entirety of Dr. David Gomberg's expert fees, who was appointed by the court to

evaluate the parties' parental relationships with their son and recommend a

custody and parenting time arrangement.

      The court further found plaintiff was not entitled to a Mallamo adjustment,

because despite reducing his child support payments from the pendente lite

award of $152 per week to $114 per week, plaintiff's arrears resulted in a $2898

credit as of the date of the AFJOD. The court rejected plaintiff's request for

alimony reimbursements, finding that, except for documenting the $1085 he

paid towards defendant's CPA preparation course costs, he was not entitled any

other credits because his testimony lacked credibility.

      In conclusion, the court determined

            after taking into consideration expert fees and the . . .
            CPA class, plaintiff is entitled to a credit of $524.
            Plaintiff is also entitled to a future credit of $13,500
            toward spousal support based on his limited pendente
            lite support payments. Plaintiff's net credit, after the
            child support arrears calculation, is $14,024. Plaintiff
            shall reduce his spousal support payment by $200 for
            seventy months until the credit is satisfied.



                                                                             A-1170-20
                                        4
         Plaintiff moved for reconsideration of the AFJOD. While the motion was

still pending, the self-represented plaintiff filed a notice of appeal regarding

certain provisions of the AFJOD. After the reconsideration motion was denied,

plaintiff, again representing himself, filed a notice of appeal challenging that

order.     Plaintiff subsequently retained counsel, who successfully moved to

consolidate the two pending appeals with the Appellate Division.

                                            II

         In his appeal, plaintiff argues:

               I.     LEGAL STANDARD             FOR   REVIEW   ON
                      APPEAL[.]


               II.    THE   TRIAL   COURT    ERRONEOUSLY
                      ORDERED A CHILD SUPPORT OBLIGATION
                      FROM PLAINTIFF TO DEFENDANT DESPITE
                      THE   CHILD    SUPPORT   GUIDELINES
                      INDICATING THAT THE OBLIGATION
                      SHOULD IN FACT RUN FROM DEFENDANT
                      TO PLAINTIFF AND DESPITE THE FACT
                      THAT THE CHILD HAD ALWAYS LIVED
                      WITH PLAINTIFF[.]


               III.    THE TRIAL COURT DID NOT PROPER[L]Y
                       APPLY THE EVIDENCE ADDUCED AT
                       TRIAL TO THE STATUTORY FACTORS
                       ENUMERATED IN N.J.S.A. 2A:34-23(B) AND
                       ABUSED     ITS     DISCRETION        IN
                       DETERMINING PLAINTIFF'S ALIMONY
                       OBLIGATION[.]

                                                                          A-1170-20
                                            5
            IV.   THE   TRIAL    COURT    ABUSED    ITS
                  DISCRETION IN DENYING PLAINTIFF'S
                  CLAIM FOR REIMBURSEMENT ALIMONY
                  IN   RECOGNITION     OF   PLAINTIFF'S
                  CONTRIBUTIONS TOWARD DEFENDANT'S
                  EDUCATION, TRAINING, AND LICENSURE
                  AS A CERTIFIED PUBLIC ACCOUNTANT[.]


            V.    THE TRIAL COURT DID NOT PROPERLY
                  EVALUATE PLAINTIFF'S CLAIMS FOR A
                  MALLAMO CREDIT IN LIGHT OF THE
                  EV[ID]ENCE ADDUCED AT TRIAL AND
                  ABUSED    ITS DISCRETION  IN  NOT
                  AWARD[ING] A GREATER CREDIT TO
                  PLAINTIFF[.]

      Our review of these issues is limited. We must defer to a trial court's

factual findings so long as they are supported by sufficient credible evidence.

Thieme v. Aucoin-Thieme, 227 N.J. 269, 282-83 (2016). We owe particular

deference to the court's evaluation of witness credibility. Cesare v. Cesare, 154

N.J. 394, 412 (1998). We also give deference to the expertise of the Family Part

in handling matrimonial matters. Ibid. We review a Family Part judge's alimony

determination for abuse of discretion. J.E.V. v. K.V., 426 N.J. Super. 475, 485

(App. Div. 2012) (citing Heinl v. Heinl, 287 N.J. Super. 337, 345 (App. Div.

1996)).

      Applying those legal standards here, we separately address plaintiff's

appeal points.

                                                                           A-1170-20
                                       6
      A. Child Support

      Plaintiff argues the AFJOD requiring that defendant pay $114 weekly in

child support was "based upon a palpably incorrect and irrational basis" and was

"clearly in error and an abuse of discretion." He reasons that the order did not

align with the child support determination worksheet attached to the AFJOD,

which listed "Plaintiff" as the custodial parent and had the $114 obligation in

the "Non-Custodial Parent" column of the worksheet. He argues his contention

that defendant is the rightful obligor is "confirmed by the fact that the [t]rial

[court] initially did order [d]efendant to pay $114 per week in child support [to]

[p]laintiff in the [FJOD]." Plaintiff further contends the court failed to consider

the competent evidence, and its AJOD "was internally inconsistent and self-

contradicting." Thus, plaintiff seeks a "remand[] for further consideration,

including . . . consideration of whether retroactive pendente lite support should

be granted to [him]."

      A remand is in order. In the FJOD, plaintiff was the recipient of child

support because he was the custodial parent. However, in the AFJOD, the court

listed the recipient of child support as defendant without explanation.

Nevertheless, in both decisions the court stated, "[p]laintiff shall continue to pay

child support through the Morris County Probation Department." As plaintiff


                                                                              A-1170-20
                                         7
contends, the confusion is compounded by the child support guidelines

worksheet stating that the child support order "was based on" the child support

guidelines and imposing the obligation on defendant, the non-custodial parent.

And although the court stated in both decisions that the child support amount

was based on the N.J.S.A. 2A:34-23(a) factors, it did not adequately explain

how they were applied in requiring plaintiff––the custodial parent––to pay

weekly child support of $114. See R. 1:7-4(a); Heinl, 287 N.J. Super. at 347

(holding the Family Part has "a duty to make findings of fact and to state [its]

reasons in support of [its] conclusions."). These concerns must be addressed by

the trial court on remand.

      B. Alimony

      Plaintiff argues the court's $2000 monthly limited duration alimony award

to defendant was an abuse of discretion because it was not supported by

sufficient credible evidence in the record. Specifically, plaintiff asserts that in

applying N.J.S.A. 2A:34-23(b), the court erroneously relied on the pendente lite

award to determine defendant's marital standard of living; incorrectly imputed

income to him related to potential earnings as a property manager given his age

of sixty-five years and lack of experience; and should not have considered




                                                                             A-1170-20
                                        8
income from his California properties which was already included in his imputed

income. We are unpersuaded.

      "Imputation of income is a discretionary matter not capable of precise or

exact determination but rather requiring a trial [court] to realistically appraise

capacity to earn and job availability." Storey v. Storey, 373 N.J. Super. 464,

474 (App. Div. 2004). A trial court's imputation of a specific amount of income

"will not be overturned unless the underlying findings are inconsistent with or

unsupported by competent evidence." Id. at 474-75. There are no bright-line

rules that govern the imputation of income. Id. at 474. Only where the court

clearly abused its discretion or failed to consider all of the controlling legal

principles, should an appellate court overturn an award. Gonzalez-Posse v.

Ricciardulli, 410 N.J. Super. 340, 354 (App. Div. 2009). Limited duration

alimony is "available to a dependent spouse who made 'contributions to a

relatively short-term marriage that . . . demonstrated the attributes of a "marital

partnership"' [but] has the skills and education necessary to return to the

workforce." Gordon v. Rozenwald, 380 N.J. Super. 55, 65-66 (App. Div. 2005)

(quoting Cox v. Cox, 335 N.J. Super. 465, 483 (App. Div. 2000)).

      In this case, the court heard the testimony of the parties and vocational

expert and had ample opportunity to evaluate their credibility. This led to the


                                                                             A-1170-20
                                        9
finding that both parties were voluntarily underemployed and could earn higher

incomes. As for plaintiff, Dr. Stein opined he had the ability to earn between

$85,000-$90,000 annually as a property manager in addition to the $80,000 he

earned as a property manager on his California properties. Dr. Stein further

concluded that if plaintiff opted to get surgery for his carpal tunnel syndrome,

he could earn an additional $90,000-$100,000 as a chiropractor, with his

potential earnings totaling $170,000-$180,000. As for defendant, Dr. Stein

opined that she was able to earn between $52,000-$62,000 per year as an

accountant.

      Given our review of the record, the court's determination was based on

credible evidence regarding the parties' respective earning capacity and standard

of living. The court did not misapply the law, and given the high deference

afforded to its alimony determinations, the limited duration alimony award was

not an abuse of discretion.

      C. Reimbursement Alimony and Mallamo Credits

      Reimbursement alimony is awarded to a spouse who has made financial

sacrifices to allow his or her partner to secure an advanced degree or

professional license to enhance the parties' future standard of living. Gnall v.

Gnall, 222 N.J. 414, 432 (2015); N.J.S.A. 2A:34-23(e).         "Reimbursement


                                                                           A-1170-20
                                      10
alimony is limited to 'monetary contributions made with the mutual and shared

expectation that both parties to the marriage will derive increased income and

material benefits.'" Gnall. 222 N.J. at 432 (quoting Mahoney v. Mahoney, 91

N.J. 488, 502-03 (1982)). Mallamo credits refer to the modification of pendente

lite support orders at the time a final judgment of divorce is entered. Slutsky v.

Slutsky, 451 N.J. Super. 332, 368 (App. Div. 2017).

      Plaintiff contends the trial court erred in only awarding him $1085 in

reimbursement alimony for his payments towards defendant's CPA exam

preparation course and related vehicle expenses to travel to the course's classes.

He demands reimbursement for the $10,286 he paid for defendant's vehicle lease

payments during the same year he filed for divorce, claiming it was as an

investment in her employment career from which he will not benefit. Plaintiff

contends the court erred in rejecting reimbursement of the $4526 that he lost

from not being able to vacation outside the country with his son after the parties

separated and the pendente lite order forbid the parties from international

travelling with their son. He also seeks reversal of the same court order denying

him credit for the $15,000 that he spent on a vehicle lease for defendant to

commute to college based on Dr. Stein's assessment that defendant could have

afforded the lease.


                                                                            A-1170-20
                                       11
         We see no reason to overturn the court's allowance of only $1085 in

reimbursement alimony for defendant's CPA exam preparation costs. The court

explained that plaintiff "only provided documentary evidence of $1,085 in costs"

and found his testimony regarding additional costs lacked credibility. Plaintiff

has not shown why we should upset the court's credibility determination.

         With respect to the court's rejection of plaintiff's request for

reimbursement of $4526 for his cancelled vacation, the court failed to explain

why reimbursement was denied. R. 1:7-4(a). Thus, we remand for the court to

do so.

         Plaintiff contends the court abused its discretion by not awarding him

greater Mallamo credits. Specifically, he maintains the calculation of the credits

for the pendente lite child and spousal support should be based on Dr. Stein's

determination of the parties' earning capacities and making them retroactive to

the pendente lite support order. Plaintiff also argues that "the entire $14,700 in

expert fees" should be apportioned between the parties, claiming there was the

over imputation of his income, and it was not his failure to cooperate that

prevented Dr. Gomberg from completing a child custody evaluation.              We

disagree.




                                                                            A-1170-20
                                       12
      Plaintiff has not presented any case law to support his claim that the

pendente lite amount should be recalculated back to the inception of the

pendente lite support order. Furthermore, plaintiff refused to pay the pendente

lite support, forcing defendant to have to request the court compel these

payments, which remained unpaid. Plaintiff should not benefit from failing to

comply with court orders. Plus, the court did not err in calculating the parties'

imputed earnings, thus the equitable division of fees based on these earning was

correct.

      With respect to plaintiff's appeal of the trial court's denial of his

reconsideration motion, with exception of those parts of the AJOD that we

remanded for further clarification, we find no merit to his contentions and there

has been no showing the court's ruling was an abuse of discretion. See Branch

v. Cream-O-Land Dairy, 244 N.J. 567, 582 (2021) (citing Kornbleuth v.

Westover, 241 N.J. 289, 301 (2020)).

      Our remand shall not be construed as expressing an opinion on the merits

of defendant's contention. Any arguments made by plaintiff that we have not

expressly addressed are without sufficient merit to warrant discussion in a

written opinion. R. 2:11-3(e)(1)(E).




                                                                           A-1170-20
                                       13
      Affirmed in part and reversed and remanded in part. We do not retain

jurisdiction.




                                                                    A-1170-20
                                   14